                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

CENTRAL VALLEY AG
COOPERATIVE, for itself and as
Fiduciary of the Central Valley Ag                   8:17CV379
Cooperative Health Care Plan; and
CENTRAL VALLEY AG
COOPERATIVE HEALTH CARE PLAN,                          ORDER

                 Plaintiffs,

     vs.

DANIEL K. LEONARD, SUSAN
LEONARD, THE BENEFIT GROUP,
INC., ANASAZI MEDICAL PAYMENT
SOLUTIONS, INC., CLAIMS
DELEGATE SERVICES, LLC, LINUS
G. HUMPAL, and GMS BENEFITS,
INC.,

                 Defendants.


     After conferring with counsel,


     IT IS ORDERED that the deadline for filing motions to compel is extended
to March 15, 2019.


     March 1, 2019.
                                         BY THE COURT:

                                         s/ Cheryl R. Zwart
                                         United States Magistrate Judge
